 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   Email: service@mission.legal
 5   Attorney for Plaintiff,
     Francisca M. Moralez
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11
     FRANCISCA M. MORALEZ,                          ) No. 3:18-cv-05763-EMC
12                                                  )
                    Plaintiff,                      ) STIPULATION FOR DISMISSAL OF
13                                                  ) ENTIRE ACTION
            vs.                                     )
14                                                  )
     HOMEGOODS, INC.; SAND CREEK                    )
15   CROSSING LLC,                                  )
                                                    )
16                                                  )
                    Defendants.                     )
17                                                  )
                                                    )
18                                                  )
                                                    )
19                                                  )
                                                    )
20                                                  )
21
22
23
24
25
26
27
28



                               STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                 Page 1
 1           IT IS HEREBY STIPULATED by and between Plaintiff Francisca M. Moralez and
 2   Defendants Homegoods, Inc.; and Sand Creek Crossing LLC, the parties to this action, that
 3   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-captioned action is
 4   dismissed with prejudice in its entirety. Each party is to bear its own attorneys’ fees and costs.
 5
 6   Dated: January 29, 2019                        MOORE LAW FIRM, P.C.
 7
                                                    /s/ Tanya E. Moore
 8                                                  Tanya E. Moore
 9                                                  Attorney for Plaintiff,
                                                    Francisca M. Moralez
10
11   Dated: January 29, 2019                        SEYFARTH SHAW LLP
12                                                  /s/ Kristina M. Launey
13                                                  Kristina M. Launey
                                                    Attorneys for Defendant,
14                                                  Homegoods, Inc.
15
16   Dated: January 29, 2019                        SARA B. ALLMAN, ESQ.

17
                                                    /s/ Sara B. Allman
18                                                  Sara B. Allman
                                                    Attorney for Defendant,
19
                                                    Sand Creek Crossing LLC
20
21                                           ATTESTATION
                                                            S DISTRIC
22   Concurrence in the filing of this documentAhas TE been obtainedT from
                                                                      C each of the individual(s)
                                                 T
     whose electronic signature is attributed above.
                                                                             O
                                              S




23
                                                                              U
                                             ED




                                                                               RT




                                                                     DERED
                                         UNIT




24                                                  /s/ Tanya E.RMoore
                                                           S  O
                                                      IS E. MooreO
                                                  ITTanya
25
                                                                                      R NIA




                                                    Attorney for Plaintiff,
                                                    Francisca M. Moralez
26                                                                       . Chen
                                                                  ward M
                                         NO




                                                        d g e E d
                                                     Ju
                                                                                      FO




27
                                           RT




                                                                                  LI




28                                                ER
                                             H




                                                                             A




                                                       N                          C
                                                                         F
                      DATED: 2/7/2019                      D IS T IC T O
                                                                 R
                            STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                    Page 2
